Goldstein, J.,
dissents, and votes to reverse the judgment appealed from, grant the plaintiffs’ motion for judgment as a matter of law, and remit the matter to the Supreme Court, Kings County, for further proceedings consistent herewith, with the following memorandum: The instant accident involves a rear-end collision. The defendant driver acknowledged at the trial that the van occupied by the plaintiff passengers was stopped in front of her at the time the collision occurred. This was consistent with her admission to a police officer responding to the accident scene that “she could not stop before hitting the back” of the van. According to the police officer, the defendant driver did not explain why she was unable to stop in time. If she had provided an explanation, the officer would have included it in the police report. The police report admitted in evidence at the trial noted that the defendant driver stated that “she did not stop in time hitting” the vehicle occupied by the plaintiff passengers.
At the trial, the defendant driver testified that prior to impact, she switched lanes in merging traffic from the right to the middle lane behind the van occupied by the plaintiffs. She *239saw the brake lights of the van go on and “hit” her brakes, but was not able to stop before impact. The defendant claimed that “we had already passed [a] double parked truck and * * * everybody was accelerating.” Therefore she did not expect the van to come to a stop.
The defendant claimed that at the time of impact, she was traveling at the rate of 15 miles per hour and “accelerating.” The front portion of the defendant’s vehicle sustained damage sufficient to justify towing her vehicle from the scene.
The driver of the van was not sued by the plaintiffs, and did not testify at the trial.
It is well settled that a rear-end collision with a stopped vehicle creates a prima face case of negligence, imposing a duty on the driver of the moving vehicle to rebut the inference of negligence by providing some nonnegligent explanation for the collision (see Geschwind v Hoffman, 285 AD2d 448 [2001]; Jeremic v Tong, 283 AD2d 461 [2001]). This Court has repeatedly held that the explanation that the stopped vehicle came to sudden stop, standing alone, is insufficient to rebut the inference of negligence (see Geschwind v Hoffman, supra; Jeremic v Tong, supra; Colon v Cruz, 277 AD2d 195 [2000]).
A sudden stop, coupled with other evidence, such as failure to comply with the Vehicle and Traffic Law with respect to proper signaling (see Purcell v Axelsen, 286 AD2d 379 [2001]; Colonna v Suarez, 278 AD2d 355 [2000]; Martin v Pullafico, 272 AD2d 305 [2000]; Maschka v Newman, 262 AD2d 615 [1999]; Glick v Hittner & Sons, 111 AD2d 150 [1985]), or stopping in high-speed traffic (see Mundo v City of Yonkers, 249 AD2d 522 [1998]; cf. Corbly v Butler, 226 AD2d 418 [1996]), or in response to an emergency created by a nonparty to the action (see Kienzle v McLoughlin, 202 AD2d 299 [1994]; Varsi v Stoll, 161 AD2d 590 [1990]) can constitute a nonnegligent explanation for a rear-end collision. However, in the instant case, there is no such evidence. The defendant’s conclusory testimony was insufficient to provide a nonnegligent explanation for her rear-end collision with the van (see Levine v Taylor, 268 AD2d 566 [2000]; Corbly v Butler, supra).
Since the plaintiffs were passengers and did not sue the driver of the van, the comparative negligence of the driver of the van is not an issue on this appeal (see Johnson v Phillips, 261 AD2d 269 [1999]).
In view of the foregoing, the plaintiffs established their entitlement to judgment as a matter of law on the issue of the defendant’s liability to them.